Pfeifer, J.,
dissenting. I dissent from the majority’s holding that laches applies in this case. The majority, in support of its holding, cites State ex rel. Polo v. Cuyahoga Cty. Bd. of Elections (1995), 74 Ohio St.3d 143, 656 N.E.2d 1277, and Paschal v. Cuyahoga Cty. Bd. of Elections (1995), 74 Ohio St.3d 141, 656 N.E.2d 1276, where delays of seventeen and nine days, respectively, in filing *147expedited election cases were found by this court to constitute laches. However, those cases were filed on October 6 and October 11, respectively. This case was filed on September 17, 1999. This case lacks the immediacy to election day that was apparent in the above-cited cases.
I would thus consider the case on its merits and grant the petitioner’s writ. I would find that the two affidavits claiming that Gregory Valore lived in Twins-burg during the month in question were sufficient evidence to establish residency, especially since there was no contrary evidence presented.